                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

DONALD EUGENE CASEY,                            )    CASE NO. 7:18CV00495
                                                )
                      Plaintiff,                )
v.                                              )    MEMORANDUM OPINION
                                                )
J. A. WOODSON, ET AL.,                          )    By: Glen E. Conrad
                                                )    Senior United States District Judge
                      Defendants.               )



       Donald Eugene Casey, a Virginia inmate proceeding pro se, filed this civil rights action

pursuant to 42 U.S.C. § 1983, alleging that prison officials unfairly punished him for requesting

mental health treatment. Presently before the court is the defendants’ motion to dismiss and

Casey’s response thereto, which the court construes as presenting amendments to the complaint.

After review of the record, the court concludes that the motion to dismiss must be granted in part

and denied in part.

                                                I.

       At the time his claims arose, Casey was confined at Augusta Correctional Center

(“Augusta”). On August 24, 2018, at about 9:00 a.m., another inmate assaulted and then spit on

Casey. Casey did not retaliate against his assailant. Officer Carper in the control booth was

browsing on a computer and did not witness the assault or intervene to help Casey, but the

assault was recorded by prison surveillance cameras.

       After the assault, Casey began “experiencing vivid and violent thoughts of manic

proportions.” Compl. ¶ 14, ECF No. 1. On August 25, 2018, about 8:00 a.m., Casey went to the

medical unit to ask for mental health services. He was told that no one on the mental health staff

was available to speak with him until August 29, 2018. Lieutenant (“Lt.”) J. E. Scott then met
with Casey, who “tried to explain about the assault and the thoughts that were triggered and

prevalent in [his] mind.” Id. at ¶ 15. He told Scott that he was experiencing vivid images of

harm coming to the prisoner who had assaulted and spit on him. He “express[ed] his urgent and

immediate need for help to avoid any further confrontation with” the assaultive inmate. Id. Lt.

Scott contacted Ms. Wilson in the mental health services unit and explained Casey’s situation to

her. She “did not recommend any immediate action and stated that she would speak with

[Casey] on August 29, 2018.” Id. at ¶ 16. Lt. Scott then assigned Casey to a single cell in M2

Building, so that he would not have to return to the housing unit where he had been assaulted.

       About 9:30 a.m., Casey was called to the watch office, where the Officer in Charge

(“OIC”), Captain (“Capt.”) W. J. Whitt, questioned him in an “overly aggressive” manner,

exhibiting “a prejudicial demeanor” toward Casey. Id. at ¶ 18. Capt. Whitt ordered that Casey

be placed in the restrictive housing unit “in a strip cell with nothing but a tee shirt, undershorts,

and socks, even though [he] posed no threat of harm to himself.” Id. at 6. The captain then

ordered that Casey’s shirt and socks be taken away. Major Sampson approved these measures,

which placed Casey “under extreme duress.” Id. at ¶ 21. “At no time did Ms. Wilson nor

anyone else from Mental Health Services order [Casey] to be placed into a strip cell and under a

fifteen (15) minute watch.” Id. at ¶ 22.

       At about 4:00 p.m., while Casey was on suicide watch, an officer served him with a

disciplinary charge, Offense Code 100/1980, threaten to commit/killing or attempt to kill any

person. The reporting officer listed on the Disciplinary Offense Report (“DOR”) was Lt. Scott,

and Capt. Whitt also signed the document. VDOC Operating Procedure 861.1 requires that

before a DOR is served on an inmate in special housing for mental health reasons (such as

suicide watch), the OIC must contact a qualified mental health professional for an assessment of



                                                 2
the inmate’s ability to understand a penalty offer or participate in a hearing. See Brief Opp’n Ex.

E, ECF No. 31-1. No one provided Casey with these protections on August 25, 2018. Although

Casey “was not mentally nor emotionally cognizant at the time,” he “signed a penalty offer

accepting the complete loss of ‘all’ good time credits.” Compl. ¶ 24, ECF No. 1. Casey

contends that the disciplinary charge was punishment or retaliation for his request for mental

health treatment. The loss of his good time will cause Casey to serve a year and a half longer in

prison than he would have without the disciplinary charge.

        Casey appealed his disciplinary charge and penalty to the warden, explaining that he had

been charged for statements he made while experiencing a psychological episode and that he had

accepted the penalty offer under extreme duress, before being assessed by mental health and

without understanding his due process rights. See Brief Opp’n Ex. B, ECF No. 31-1. Casey

never received the warden’s response to his appeal (which is not in the record), but it apparently

found that a preponderance of the evidence supported the charge that Casey had threatened to

harm the inmate who had assaulted him. Even without the warden’s response, Casey pursued a

subsequent appeal to the regional ombudsman, who merely upheld the warden’s rejection of the

initial appeal.

        In early September of 2018, Casey attended a classification hearing.            Defendant

Lawhorn, ignoring the mental health aspects of Casey’s disciplinary charge, used the charge to

support her recommendation to raise his security level points from zero to around fifty, placing

him into Security Level 5. Despite the absence of prior violent disciplinary charges during his

more than six years in the VDOC, officials recommended that he be transferred from Augusta to

a higher security prison. Unit Manager Back, who had approved the penalty offer, told Casey

later, “The only thing you did wrong was sign a penalty offer.” Compl. ¶ 26, ECF No. 1. Ms.



                                                3
Wilson told Casey that he should not have been given a disciplinary charge at all. Casey

remained in restrictive housing until September 21, 2018, when he was transferred to Sussex II

State Prison, which is a Security Level 4 facility. Casey lost his work assignment in the shoe

plant at Augusta and other privileges, such as recreation.

       Casey filed his § 1983 complaint in October 2018.           Liberally construing Casey’s

allegations, his complaint as amended asserts these claims: (1) defendant Carper was negligently

inattentive on August 24, 2018, allowing Casey to be assaulted by another inmate; (2) on August

25, 2018, Casey asked for mental health care to help him avoid injuring another inmate, and Lt.

Scott, Capt. Whitt, and Major Sampson denied him a mental health evaluation before placing

him in a strip cell, bringing a disciplinary charge against him, and allowing him to enter into an

excessive penalty offer; (3) by these same actions, these defendants retaliated against Casey for

exercising his right to request mental health treatment; (4) by these same actions, these

defendants caused Casey to be convicted of a disciplinary charge and penalized for it without

due process; (5) defendants Back and Woodson approved or upheld the charge and Casey’s

incompetent acceptance of the penalty offer instead of correcting the violations that led to its

entry without a mental health assessment; and (6) Lawhorn violated due process by failing to

consider Casey’s mental health issues when increasing his security classification and

recommending his transfer. As relief in his § 1983 action, Casey seeks to have the threat charge

expunged; to have his lost good conduct time restored; to receive a declaratory judgment that the

charge was unlawful and the punishment was excessive, when there was no evidence that he

intended to harm anyone; and to recover his costs for the lawsuit and “any additional relief this

court deems just, proper, and equitable.” Id. at ¶ 49.




                                                 4
                                                      II.

        A district court should dismiss a complaint under Rule 12(b)(6) if, accepting all well-

pleaded allegations in the complaint as true and drawing all reasonable factual inferences in the

plaintiff’s favor, the complaint does not allege “enough facts to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “[A] plaintiff’s

obligation to provide the grounds of his entitlement to relief requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id. at

555.1

        To state a claim under § 1983, a plaintiff must allege “the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

To hold an official liable under § 1983, the plaintiff must state facts to affirmatively show that

the officer acted personally to deprive the plaintiff of, or violate his, constitutional rights.

Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir. 1977). “A document filed pro se is to be

liberally construed, and a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erikson v. Pardus, 551 U.S. 89,

93 (2007).

        The defendants’ motion to dismiss first argues that Casey’s complaint failed to allege the

personal involvement of several defendants. Casey’s amendments to the complaint clarify how

each defendant was personally involved in the alleged violations, however.

        The defendants next argue that Casey’s allegations do not state a claim that the conditions

imposed on him while in the strip cell violated his rights under the Eighth Amendment. “Only


        1
            The court has omitted internal quotation marks, alterations, and citations here and throughout this
opinion, unless otherwise noted.

                                                      5
extreme deprivations are adequate to satisfy the objective component of an Eighth Amendment

claim regarding conditions of confinement.” De’Lonta v. Angelone, 330 F.3d 630, 634 (4th Cir.

2003). Thus, such a claim requires the inmate to prove that the challenged conditions, viewed

objectively, caused a sufficiently serious deprivation of a basic human need and, subjectively, the

defendants acted with deliberate indifference—they knew of and disregarded the risk of such

harm.   Id.   In other words, “for prison conditions to rise to the level of unconstitutional

punishment, there must be evidence of a serious medical and emotional deterioration attributable

to the challenged condition.” Strickler v. Waters, 989 F.2d 1375, 1380 (4th Cir. 1993). Casey’s

allegations do not indicate any respect in which the strip cell conditions themselves deprived him

of basic human needs, caused him physical injury, or aggravated his already compromised

emotional state. Thus, the court will grant the motion to dismiss as to any claim that the

conditions Casey experienced in the strip cell violated his Eighth Amendment rights.

        The court also finds that Casey fails to state a § 1983 claim against Officer Carper.

Prison officials have a constitutional duty to take reasonable measures to protect inmates from

attacks by other inmates. Makdessi v. Fields, 789 F.3d 126, 132-33 (4th Cir. 2015). Even so,

“not every injury suffered by a prisoner at the hands of another translates into constitutional

liability for prison officials responsible for the victim’s safety.” Id. Rather, a failure to protect

claim requires a showing that the officer acted with deliberate indifference.

        [A] prison official cannot be found liable under the Eighth Amendment for
        denying an inmate humane conditions of confinement unless the official knows of
        and disregards an excessive risk to inmate health or safety; the official must both
        be aware of facts from which the inference could be drawn that a substantial risk
        of serious harm exists, and he must also draw the inference.




                                                 6
Farmer v. Brennan, 511 U.S. 825, 837 (1994). An officer’s negligent or careless supervision of

inmate activity, without more, cannot result in liability under the deliberate indifference

standard. Strickland v. Halsey, 638 F. App’x 179, 187 (4th Cir. 2015).

          Casey does not allege that Carper, in the control booth on August 24, 2017, knew any

facts before the assault occurred indicating a risk that the other inmate would assault Casey.

Moreover, Casey himself states that Carper did not see the assault, because of his alleged

negligence. As such, the court finds no claim that Carper had any reasonable opportunity to

intervene to assist Casey before the assault was completed. Carper’s supposed carelessness—in

monitoring his computer instead of inmate activity—is not deliberate indifference as required for

a constitutional claim. Accordingly, the court will grant the motion to dismiss as to the claim

against Carper.

          Finally, the court also finds no due process claim against defendant Lawhorn arising from

Casey’s allegations that she participated in the classification proceedings that led to an increase

in his security level and his transfer to Sussex II, where he had fewer privileges and no prison

job. “To state a procedural due process violation, a plaintiff must (1) identify a protected liberty

or property interest and (2) demonstrate deprivation of that interest without due process of law.”

Prieto v. Clarke, 780 F.3d 245, 248 (4th Cir. 2015). “A liberty interest may arise from the

Constitution itself, by reason of guarantees implicit in the word ‘liberty,’ or it may arise from an

expectation or interest created by state laws or policies.” Wilkinson v. Austin, 545 U.S. 209, 221

(2005).

          As a convicted prisoner, Casey does not have an inherent, constitutionally protected

liberty interest in avoiding more restrictive security classifications. Id. at 221-22. A state-

created liberty interest may exist, however, if Casey can (a) “point to a Virginia law or policy



                                                  7
providing him with an expectation of avoiding” a particular classification status or housing

assignment, Prieto, 780 F.3d at 252, and (b) show that the undesirable status or assignment

“impose[d] atypical and significant hardship . . . in relation to the ordinary incidents of prison

life,” Sandin v. Connor, 515 U.S. 472, 484 (1995), or “will inevitably affect the duration” of his

confinement. Id. at 487.

         Casey can make no such showing as to his reclassification and transfer to Sussex II.

Inmates have no constitutional right to be housed in any particular prison or in a prison with less

restrictive conditions. Meachum v. Fano, 427 U.S. 215, 224-25 (1976) (“The . . . decision to

assign the convict to a particular institution is not subject to audit under the Due Process

Clause. . . . The conviction has sufficiently extinguished the defendant’s liberty interest to

empower the State to confine him in any of its prisons.”). Courts have also held that Virginia’s

classification scheme governing prisoners’ custody, security, and good conduct earning levels

does not create a liberty interest, since an inmate’s status in each of these areas is subject to

change, based on his own behavior and the discretion of prison officials. Oliver v. Powell, 250

F. Supp. 2d 593, 605 (E.D. Va. 2002); Garrett v. Angelone, 940 F. Supp. 2d 933, 943 (W.D. Va.

1996). In addition, Casey has no protected liberty interest in maintaining his prison job. See

Altizer v. Paderick, 569 F.2d 812, 813 (4th Cir. 1978); Awalt v. Whalen, 809 F. Supp. 414, 416-

17 (E.D. Va. 1992). Finally, Casey does not demonstrate that his reclassification or transfer had

any impact on the length of his term of confinement. Because Casey thus had no protected

liberty interest at stake during the classification proceedings, he had no federal right to particular

procedural protections in those proceedings. Consequently, he states no actionable § 1983 due

process claim against Lawhorn, and therefore, the court will grant the motion to dismiss as to this

claim.



                                                  8
       The court must deny the motion to dismiss as to Casey’s other claims, however. His

complaint as amended states possible constitutional claims—a claim for deliberate indifference

to his serious medical need for mental health treatment, see DePaola v. Clarke, 884 F.3d 481,

486 (4th Cir. 2018) (“deliberate indifference to an inmate’s serious medical needs” violates his

Eighth Amendment rights, and “courts treat an inmate’s mental health claims just as seriously as

any physical health claims”); a claim for the imposition of a disciplinary charge and penalty in

retaliation for his exercise of a constitutional right, Martin v. Duffy, 858 F.3d 239, 249 (4th Cir.

2017) (holding that retaliation requires inmate to show he engaged in protected First Amendment

activity, defendant took action adversely affecting or chilling his exercise of his First

Amendment rights, and inmate’s protected activity caused defendant’s conduct); and a claim for

convicting and punishing him for a disciplinary offense with no evidence of a threat and while he

was in need of mental health care, in violation of due process, see, e.g., Superintendent Mass.

Corr. Inst. at Walpole v. Hill, 472 U.S. 445, 454 (1985) (requirements of due process are met

when “the findings of the prison disciplinary board are supported by some evidence in the

record” to support finding that inmate committed offense charged); Harris v. Driver, No. CIV.A.

3:07CV163, 2008 WL 4279636 (N.D.W. Va. Sept. 16, 2008) (considering claimed due process

violation by inmate alleging that disciplinary hearing should not have been conducted without

first providing him a mental health assessment).

                                                III.

       In conclusion, for the reasons stated, the court will grant the motion to dismiss as to the

claims against defendants Carper and Lawhorn and as to any claim concerning conditions in strip

cell status. As to all other claims, however, the court will deny the motion to dismiss, direct the




                                                   9
